Case: 20-40569     Document: 00516156967         Page: 1     Date Filed: 01/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      January 6, 2022
                                  No. 20-40569                         Lyle W. Cayce
                                                                            Clerk

   Andrew PJ Whitaker,

                                                           Plaintiff—Appellant,

                                       versus

   Austin McDonald; Derrick Stinson; Frank Rudisill;
   Albert Patterson,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:19-CV-173


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Andrew Whitaker, Texas prisoner # 1984096, proceeding pro se and in
   forma pauperis, sued four officers employed by the Nacogdoches County
   Sheriff’s Office and Police Department under 42 U.S.C. § 1983. He alleged
   that, on June 6, 2014, two of the officers—Austin McDonald and Derrick


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40569      Document: 00516156967          Page: 2    Date Filed: 01/06/2022




                                    No. 20-40569


   Stinson—repeatedly beat him with nightsticks when Whitaker was
   attempting to flee in a stolen car. He claimed his injuries from the beating—
   “uncontrollable muscle spasms and uncontrollable drooling and speech
   impairment”—manifested “at a later time,” specifically more than five
   years later. It was not until September 24, 2019, that he sued the two officers,
   as well as two others (Frank Rudisill and Albert Patterson), alleging violations
   of the Eighth Amendment.
          A magistrate judge sua sponte recommended dismissing Whitaker’s
   claims under 28 U.S.C. § 1915A(b)(1) for failure to state a claim. The
   magistrate reasoned that Whitaker’s claim, which accrued on June 6, 2014,
   was filed over three years after expiration of the applicable two-year statute
   of limitations. See Burrell v. Newsome, 883 F.2d 416, 418 (5th Cir. 1993); Tex.
   Civ. Prac. & Rem. Code § 16.003(a). The magistrate also noted that
   Whitaker’s complaint contained no allegations against Rudisill or Patterson.
          Whitaker objected. He argued that under Texas’s “discovery rule”
   limitations started running only when he “beg[a]n to notice symptoms” of
   his injuries in September 2019. He also appeared to argue that Rudisill and
   Patterson were among “numerous officers” present when he was beaten,
   that his complaint failed to name them, and that in any event they belonged
   to the “same municipality” as the named officers. Finally, Whitaker argued
   he had the right to amend his complaint under Federal Rule of Civil
   Procedure 15(a) but was not allowed to do so.
          The district court overruled Whitaker’s objections, accepted the
   magistrate’s recommendation, and dismissed Whitaker’s complaint for
   failure to state a claim. Specifically, the court reasoned that federal law
   governed the accrual date of Whitaker’s § 1983 claim. See Walker v. Epps, 550
   F.3d 407, 414 (5th Cir. 2008). That accrual date was June 6, 2014, when
   Whitaker alleges he was beaten. The court also explained that accrual was not




                                          2
Case: 20-40569       Document: 00516156967           Page: 3      Date Filed: 01/06/2022




                                      No. 20-40569


   “delay[ed]” until Whitaker realized “the full extent of his injuries.” See
   Wallace v. Kato, 549 U.S. 384, 391–92 (2007). The court did not address
   Whitaker’s arguments contesting the dismissal of his claims against Rudisill
   and Patterson, nor his argument that he should have been allowed to amend
   his complaint. Because the judgment did not specify whether dismissal was
   with or without prejudice, Whitaker’s complaint is presumed to have been
   dismissed with prejudice. Mandawala v. Northeast Baptist Hosp., 16 F.4th
   1144, 1155 (5th Cir. 2021) (citation omitted).
          Whitaker timely appealed. We review dismissals under § 1915A(b) de
   novo. Carlucci v. Chapa, 884 F.3d 534, 537 (5th Cir. 2018). That statute
   directs courts to dismiss a prisoner’s in forma pauperis complaint if, inter alia,
   it “is frivolous, malicious, or fails to state a claim upon which relief may be
   granted.” 28 U.S.C. § 1915A(b)(1). We review a denial of leave to amend
   under Federal Rule of Civil Procedure 15(a) for abuse of discretion. Legate v.
   Livingston, 822 F.3d 207, 211 (5th Cir. 2016) (citation omitted). Whitaker’s
   pro se complaint and appellate brief are afforded a liberal construction. Melot
   v. Bergami, 970 F.3d 596, 599 (5th Cir. 2020); Woodard v. Andrus, 419 F.3d
   348, 351 (5th Cir. 2005) (citations omitted).
          Whitaker devotes most of his appellate brief to arguments that are, to
   the extent we grasp them, frivolous. 1 Generously construing his brief, we
   discern two coherent arguments. First, Whitaker contends that Texas’s
   discovery rule should have delayed accrual of his § 1983 claim until the time
   in 2019 when he realized the extent of his injuries. Second, Whitaker
   contends the district court committed reversible error by denying him the



          1
            Whitaker complains at length about the performance of the attorney evidently
   appointed to defend him in his underlying criminal case for evading arrest. Those
   arguments have no discernable relevance to his § 1983 suit.




                                            3
Case: 20-40569      Document: 00516156967           Page: 4    Date Filed: 01/06/2022




                                     No. 20-40569


   right to amend his complaint to add allegations about Rudisill and Patterson.
   Both arguments lack merit.
          First, the district court correctly ruled that federal, not state, law sets
   the accrual date of Whitaker’s § 1983 claim. See Walker, 550 F.3d at 414
   (“We determine the accrual date of a § 1983 action by reference to federal
   law.”) (citing Wallace, 549 U.S. at 388); see also Frame v. City of Arlington,
   657 F.3d 215, 238 (5th Cir. 2011) (en banc) (same). The claim accrued “the
   moment [Whitaker] . . . ha[d] sufficient information to know that he [was]
   injured.” Walker, 550 F.3d at 414. According to Whitaker’s own complaint
   and objections, he was beaten with nightsticks by officers on June 6, 2014. At
   that point, he could have “file[d] suit and obtain[ed] relief” if he proved his
   case. Ibid. Further, as the district court correctly pointed out, Whitaker is
   mistaken that accrual of his claim was delayed until he began to suspect the
   extent of his injuries years later. See Wallace, 549 U.S. at 391 (for a § 1983
   claim, “[t]he cause of action accrues even though the full extent of the injury
   is not then known or predictable” (citation omitted)).
          Second, even assuming arguendo that Whitaker had a right to amend
   his complaint concerning Rudisill and Patterson, see Fed. R. Civ. P. 15(a),
   “a district court need not grant a futile motion to amend.” Legate, 822 F.3d
   at 211 (citation omitted); see also Davis v. United States, 961 F.2d 53, 57 (5th
   Cir. 1991) (explaining “leave to amend” under Rule 15(a) “is by no means
   automatic” and may be denied given the “futility of the amendment”). As
   he explained in his objections, Whitaker wanted to add allegations about
   Rudisill and Patterson because he believed they were present when he was
   beaten. But these new allegations could not have changed the conclusion that
   the underlying excessive force claim was time-barred. The district court
   therefore did not abuse its discretion in constructively denying Whitaker
   leave to amend. See Legate, 822 F.3d at 211 (explaining “an amendment is
   considered futile if it would fail to state a claim upon which relief could be



                                           4
Case: 20-40569      Document: 00516156967          Page: 5    Date Filed: 01/06/2022




                                    No. 20-40569


   granted”) (citing Stripling v. Jordan Prod. Co., 234 F.3d 863, 872 (5th Cir.
   2000)); see also Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir. 1993) (in forma
   pauperis claims are “properly dismissed pursuant to § [1915A(b)]” when
   “the face of [the] complaint” shows they “are barred by the applicable
   statute of limitations”).
          We recognize that before sua sponte dismissing an in forma pauperis
   claim, a court must give the plaintiff notice of the perceived inadequacy of his
   complaint and an opportunity to respond. Day v. McDonough, 547 U.S. 198,
   210 (2006); Brown v. Taylor, 829 F.3d 365, 370 (5th Cir. 2016). This usually
   occurs through a hearing under Spears v. McCotter, 766 F.2d 179, 181–82 (5th
   Cir. 1985), or a questionnaire allowing the prisoner to sharpen his claims,
   Eason v. Thaler, 14 F.3d 8, 9 (5th Cir. 1994). Neither option was afforded
   Whitaker, but that was not reversible error for two reasons.
          First, Whitaker received notice from the magistrate’s report of the
   defects in his complaint, and he was able to present written objections to the
   district court. See, e.g., Day, 547 U.S. at 210 (observing that, “before acting
   on its own initiative, a court must accord the parties fair notice and an
   opportunity to present their positions”) (citations omitted). Second, the
   legal theory on which Whitaker relied was “indisputably meritless.” Eason,
   14 F.3d at 9 n.5 (citation omitted). He argued Texas’s discovery rule
   suspended accrual of his claim until his injuries fully manifested. But federal,
   not state, law governs accrual of § 1983 claims and, as explained, no authority
   supports Whitaker’s contention that his claims remained suspended until the
   extent of his injuries allegedly emerged years later. No “further factual
   development” could have changed the fact that his claims were years
   overdue. Id. at 10; cf., e.g., Barnes v. Givens, 746 F. App’x 401, 402 (5th Cir.
   2018) (per curiam) (concluding prisoner might have been able to state a




                                          5
Case: 20-40569         Document: 00516156967               Page: 6      Date Filed: 01/06/2022




                                          No. 20-40569


   plausible claim “had [he] been given the opportunity to properly develop his
   claims [through a questionnaire or Spears hearing]”). 2
                                                                               AFFIRMED




           2
             Having found no reversible error, we need not consider whether the sua sponte
   dismissal here was justified under the “best case” rule. See, e.g., Carver v. Atwood, 18 F.4th
   494, 498 n.* (5th Cir. 2021) (explaining “[p]re-dismissal notice and opportunity to respond
   are not needed ‘if the plaintiff has [already] alleged his best case,’” meaning he has
   “(1) repeatedly declared the adequacy of his complaint in . . . response to [the] defendant’s
   motion to dismiss and (2) refused to file a supplemental complaint even in the face of a
   motion to dismiss” (quoting Brown, 829 F.3d at 370) (internal quotation marks omitted)).




                                                 6